DISMISS and Opinion Filed June 8, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-95-00156-CV

 MARION L. GOAD INDIVIDUALLY AND GO-FORMS, INC., Appellants
                             V.
                 JULIUS A. SAMAME, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. 93-00510-M

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      We reinstate this appeal. In 1995, we abated this case due to Go-Forms, Inc.’s

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was terminated on August 6,

1999, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See TEX. R. APP. P.

42.3(b),(c). To date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See TEX. R. APP. P. 42.3(b),(c); Brewer v. Admiral Ins. Co., No. 05-90-

00810-CV, 2002 WL 31312990, at *1 (Tex. App.—Dallas Oct. 16, 2002, no writ)

(per curiam) (not designated for publication).




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

950156F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARION L. GOAD                               On Appeal from the 298th Judicial
INDIVIDUALLY AND GO-                         District Court, Dallas County, Texas
FORMS, INC., Appellants                      Trial Court Cause No. 93-00510-M.
                                             Opinion delivered by Justice Partida-
No. 05-95-00156-CV          V.               Kipness. Justices Myers and Garcia
                                             participating.
JULIUS A. SAMAME, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 8, 2021




                                       –3–